Appeal from a decision of *748the Unemployment Insurance Appeal Board, filed August 14, 1973, which reversed a referee’s decision and sustained the respondent’s initial determination that the claimant was disqualified from benefits upon the ground that she voluntarily left her employment without good cause by provoking her discharge. The record contains substantial evidence to support the finding of the board that, despite having been warned as to her continual lateness, the claimant, on July 26, 1972, reported late for work and was at that time notified of her termination for continual lateness. The conduct of the claimant following warnings in regard to lateness is equivalent of misconduct and, accordingly, there is no need to remit the matter for further findings by the board in regard to her disqualification. (See Matter of James [Levine], 34 NY2d 491.) Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Larkin, JJ., concur.